Citation Nr: 0513477	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to August 
1946.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in June 2003 by the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In July 2004, the RO received VA medical records, dated in 
June 2004, regarding the veteran's claim of entitlement to 
service connection for a lung disorder, to include as due to 
asbestos exposure after certification of the issue to the 
Board.  This newly associated information is not duplicative 
of records already in the claims file.  There is no document 
of record waiving initial RO consideration of this new 
evidence such that the Board can evaluate the case based on 
the entire claims file.  The Board cannot consider additional 
evidence without first remanding the case to the RO for 
initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is remanded for the following action:

The claim of entitlement to service 
connection for a lung disorder, to include 
as due to asbestos exposure, should be 
readjudicated, with consideration of the 
additional evidence received in July 2004.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 79 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

